Order entered September 5, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00483-CV

                           JEFF AND SHARI HAHN, Appellants

                                            V.

   WELLS FARGO BANK, N.A. AND OCWEN LOAN SERVICING, LLC, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-08066

                                         ORDER
      The Court has before it appellants’ August 30, 2013 unopposed motion to extend time to

file reply brief. The Court GRANTS the motion and ORDERS that any reply brief be filed by

September 23, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE